Title: To Benjamin Franklin from James Brown, 14 January 1762
From: Brown, James
To: Franklin, Benjamin


I.N.
Benj. Franklin Esqr.
Lombardstreet 14th Jany 1762
This is to acquaint you that in consequence of your directions Mr. Shervell has Sold £5000 of the 3 Per Cents. at 65¾ that is without the Dividend 64¼—he is attending the Sale of the remainder and as any thing is done in it will keep you advis’d. I am for Father and Self most Respectfully Yours
Jas. Brown
 Addressed: To / Benj. Franklin Esqr. / In Craven Street / In the Strand
